DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Claim Status
Claims 1-7 and 9-14 are pending.
Claims 2-3, 6-7, and 9-14 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2020.
Claims 1 and 4-5 have been examined.

Priority
This application is a 371 of PCT/IN2017/050124 filed on 04/01/2017, which claims foreign priority of INDIA 201621011729 filed on 04/02/2016.


New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification fails to disclose representative number of heat stable with anti-pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed. 
The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20), named as “water insoluble concentrated mass essentially free from components soluble in the plant juice” as described in the specification (p19, line 20-23). The specification disclosed the protein molecules having molecular weight of 26 kDa (p13, line 5-10). The specification further disclosed the heat stable proteins can be green Trigonella foenum-graecum L, (Example 1, p27, line 1-2). The specification fails to support the entire genus of the claims because (i) the disclosed green leafy vegetable of Methi does not represent the entire genus of a plant juice as claimed, (ii) the disclosed 26 kDa protein isolated from green leafy vegetable of Methi does not represent the entire genus of any 26 kDa protein with anti-pathogenesis effect as claimed. Thus, the specification fails to disclose representative number of heat stable with anti-pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed.
(ii)	The specification fails to establish a structure and function relationship between a protein and anti-pathogenesis effect. 
The specification merely disclosed an Osmotin or Osmotin-like protein with a molecular weight of 26 kDa having an anti-pathogenesis effect (p35, line 22-25), but the specification failed to establish a relationship between a protein structure of 26 kDa and anti-pathogenesis effect. 
Because the specification fails to satisfy written description requirements, claims 1 and 4-5 are rejected under 35 U.S.C. 112(a).

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Savangikar et al. (WO 2014/195975 A2, cited in IDS 10/2/2018.).
The broadest reasonable interpretation of claim 1 is drawn to a method of administering to a human being a heat stable protein of a plant juice with anti-pathogenesis effect. The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20). Thus, a heat stable protein isolated from a plant juice and having anti-pathogenesis effect reads on the therapeutic protein, regardless of the process of isolating the heat stable protein.
Savangikar et al. teach a method of using a composition comprising heat stable plant proteins for anti-pathogenesis (Abstract and Claim 1). Savangikar et al. teach the use of the proteins to treat various diseases in mammals including human being (p18, para 1). Savangikar et al. teach the therapeutic proteins can be produced by concentrating the plant juice soluble to precipitate the proteins followed by separating the precipitate of the Juice Soluble Proteins comprising heat stable proteins from other soluble components (p20, line 20-26), reading on the limitation of a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins. Savangikar et al. further teach administration of the heat stable to a human subject (p1, line 8; p23, line 23), reading on the limitations of claim 1.
With respect to claim 4, Savangikar et al. teach a method of using composition of claim 1 for anti-pathogenesis effect; wherein the composition is standardized for a parameter of a property of the composition that is relatable to anti-pathogenesis property or to the content of the protein molecules having molecular weight of 26 kilo Daltons (kDa) or less (Abstract, claim 2 and claim 7).


Applicant’s Arguments
The instant heat stable protein as claimed is different from Savangikar’s heat stable protein because Savangikar’s method of purifying 26 kilo Daltons heat stable Osmotin or Osmotin-like proteins is different from the disclosed method (Remarks, p6, last para bridging to p12).

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive for the reasons as follows.
(i)	Applicant’s argument is not commensurate with the scope of the claims. The heat stable protein purified from a plant juice is treated as a product-by-process, not limited to a particular process of isolating a heat stable protein as argued by applicant. Because (i) Savangikar’s purified 26 kDa heat stable Osmotin or Osmotin-like protein has anti-pathogenesis property (Abstract, claim 2 and claim 7) and (ii) Savangikar et al. teach administration of the heat stable to a human subject (p1, line 8; p23, line 23). Since Savangikar et al. teach a method of administering a 26 kDa heat stable Osmotin or Osmotin-like protein has anti-pathogenesis property to human being detailed in the office action above, this instant invention is anticipated by Savangikar et al. 
(ii)	Applicant argues the instant method steps are different from Savangikar’s teaching; thus, 
For at least the reasons above, the arguments are not persuasive. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615